BUFFINGTON, Circuit Judge.
In this bankruptcy case the referee surcharged the trustee for alleged negligence in administering the bankrupt’s estate. On certificate, Judge Schoonmaker reversed the action of the referee and filed an opinion in which he fully discussed every phase of the case and set forth at length his reasons for so holding. (D. C.) 2 F. Supp. 524. After a study of the proofs and due consideration of the arguments and briefs of counsel, we find ourselves in accord with his action. As the case rests wholly on its own facts, and no principles of law or practice are involved, we avoid needless restatement of what the judge has already once said and limit ourselves to affirming the court’s order.